Citation Nr: 0833235	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for lumbar strain, 
including secondary to status-post hysterectomy with 
bilateral salpingo-oophorectomy.

3.	Entitlement to service connection for a right leg 
disorder including secondary to status-post hysterectomy with 
bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to June 
1987.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied claims for 
service connection for PTSD, lumbar strain and a right leg 
disorder. 

The Board has restated the claims pertaining to lumbar strain 
and a right leg disorder as to include the issue of whether 
these are secondarily related to service-connected status-
post hysterectomy with bilateral salpingo-oophorectomy, based 
on the veteran's assertions and supporting evidence provided.  

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the veteran if further action is required.


REMAND

The Board finds that a remand of this case is necessary to 
obtain records of psychiatric hospitalization in service. 
Notice of the criteria to establish secondary service 
connection is further required, with a medical opinion on 
what caused lumbar spine and right leg disorders under such 
basis of entitlement.

The veteran's complete service medical records in this case 
are unavailable as indicated in a November 2007 RO Formal 
Finding. Where the veteran's service treatment records are 
unavailable through no fault of the veteran, VA has a 
heightened duty to assist the claimant in the development of 
his or her claim. See Marciniak v. Brown, 10 Vet. App. 198, 
200 (1997), citing O'Hare v. Derwinski,       1 Vet. App. 365 
(1991), 1 Vet. App. 365, 367 (1991). This heightened duty to 
assist includes the obligation to search for alternative 
medical records. Moore v. Derwinski, 1 Vet. App. 401 (1991). 
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony. Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

Through the veteran's June 2004 notice of disagreement (NOD) 
she identified treatment at the military hospital at Wright 
Patterson Air Force Base for depression for approximately 
one-week. She previously reported during a February 1997 VA 
psychiatric examination that this hospitalization took place 
in 1984. The clinical records of the hospitalization if 
available would be directly relevant to the PTSD claim. The 
RO/AMC should therefore contact the National Personnel 
Records Center (NPRC) to determine whether these medical 
records are on file. See 38 C.F.R. § 3.159(c)(2) (2007) (VA 
will undertake reasonable efforts to obtain relevant records 
in the custody of a Federal department or agency). 

Further advisement to the veteran is then necessary as to 
what alternative sources of evidence she may provide in 
support of the claims on appeal due to the absence of 
complete service treatment records, consistent with those 
documents which the VA Adjudication Procedure Manual provides 
might substitute for service treatment records for purpose of 
service connection claims. See VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E 
(Dec. 13, 2005). 

The record reflects that in May 2005 the veteran provided for 
RO consideration the statement of a private physician that 
due to a prior complete hysterectomy, for which service 
connection has been granted, she developed osteoporosis with 
various bone and joint problems. This evidence raises the 
theory of entitlement of secondary service connection for 
lumbar spine and right leg disorders. 38 C.F.R. § 3.310(a) 
(2007). See e.g., Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
See also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (VA 
is not required to raise sua sponte all possible theories of 
entitlement, but consideration must be afforded to those 
reasonably raised either by the claimant or the evidence of 
record). 
Hence, the RO/AMC should provide notice of the applicable law 
and regulations as to claims for secondary service 
connection, and afford the veteran an opportunity to submit 
further evidence and information on this subject. 

A VA medical opinion should then be obtained as to whether 
these claimed orthopedic disorders are associated with the 
service-connected status-post hysterectomy with bilateral 
salpingo-oophorectomy based on a comprehensive medical 
history review. 

The May 2005 correspondence of a private physician stated the 
opinion that the veteran's osteoporosis was linked to her 
having a compete hysterectomy. According to the physician 
because she could not subsequently undergo hormone 
replacement therapy after this procedure due to other health 
risks, she developed decrease in bone mass, bone porosity and 
brittleness, and other symptoms linked with osteoporosis. The 
physician clearly set forth this medical relationship, even 
if not specifically addressing an effect upon the lumbar 
spine and right leg.

On a VA examination in October 2006 the diagnosis was lumbar 
strain with sciatica to the right leg. The examiner opined 
that this disorder was less likely as not caused by or a 
result of injuries during service or hysterectomy. The 
rationale for the opinion considered an absence of 
documentation of back and right leg problems for ten years 
following service, or of a diagnosis of osteoporosis. The 
examination report noted review of service records and VA 
medical history, but the lack of review of the private 
medical records including presumably the above-mentioned May 
2005 physician's report. The opportunity to conduct a 
thorough claims file review is essential to provide an 
informed opinion on matters involving medical causation. See 
Bielby v. Brown, 7 Vet. App. 260, 268 (1994) (emphasizing 
expert review of the veteran's record in offering a well-
supported medical opinion). See also Prejean v. West, 13 Vet. 
444, 448-9 (2000). 

The RO/AMC should therefore return the veteran's claims file 
to the October 2006 VA examiner to obtain a supplemental 
medical opinion on whether there is a causal relationship 
between lumbar spine and right leg disorders and service, or 
a service-connected disability in view of the complete 
medical history of record. See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if it is 
necessary to decide the claim).

While this matter is on remand, the RO/AMC should undertake 
appropriate action to acquire further VA outpatient records 
from the Salisbury VA Medical Center as the most 
contemporaneous such reports are dated from November 2006. 
The RO/AMC should obtain any such records from this facility 
and associate them with the claims file. Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made). See also 
38 C.F.R. § 3.159(c)(2) (pertaining to requests for records 
in the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the National 
Personnel Records Center and request 
copies of clinical records from the 
veteran's hospitalization at Wright 
Patterson Air Force Base for a one-week 
period in 1984. All records/responses 
received should be associated with the 
claims file. In requesting these records, 
the RO/AMC's efforts to obtain them must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by the Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.	The RO/AMC should contact the VA 
Medical Center in Salisbury, North 
Carolina and request all available 
treatment records on file dated since 
December 2006.        All 
records/responses received should be 
associated with the claims file. In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.	The RO/AMC should then advise the 
veteran that while her complete service 
treatment records are unavailable she can 
submit alternate evidence to support her 
claims, based upon the list of such 
alternative documents provided in the VA 
Adjudication Procedure Manual, M21-1MR, 
Part III, Subpart iii, Chapter 2, Section 
E (Dec. 13, 2005). 

4.	When the actions requested have been 
completed, return the claims folder to the 
VA examiner who conducted the VA 
examination of October 2006. If the 
examiner is not available, or is no longer 
employed by VA, schedule the veteran for 
an examination by an orthopedist who has 
not seen her previously. The purpose of 
the examination is to determine whether 
the veteran's claimed lumbar spine and 
right leg disabilities were incurred or 
aggravated in service, or are otherwise  
causally related to a service-connected 
complete hysterectomy. The following 
considerations will govern the 
examination:

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	If deemed appropriate by the 
examiner, the veteran may be scheduled 
for further medical examination. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

c.	In all conclusions, the examiner 
must identify       and explain the 
medical basis or bases, with 
identification of the evidence of 
record.                     In 
particular: 

(i)	 The examiner should indicate 
on comprehensive review of the 
record including all treatment 
during service, and that obtained 
post-service from both VA and non-
VA treatment providers, whether a 
lumbar spine disability was 
incurred during the veteran's 
service.

(ii)	Provided the record 
demonstrates evidence of a 
diagnosed right leg disability 
apart from sciatic neuropathy 
associated with lumbar strain, the 
examiner should comment on its 
etiology. The examiner should state 
whether the veteran's self-
described right leg injury that 
pre-existed service underwent 
aggravation during that time 
period, resulting in development of 
the current right leg disability. 

(iii)	 The examiner should then 
indicate whether there is a 
secondary medical relationship 
between lumbar strain and any 
diagnosed right leg disorder, and 
service-connected status-post 
hysterectomy with bilateral 
salpingo-oophorectomy. The examiner 
should state whether these 
orthopedic disorders were either 
caused by the complete 
hysterectomy, or chronically 
aggravated due to the same (i.e., a 
progressive worsening not due to 
the natural disease process), and 
specifically note the consideration 
of the May 2005 private physician's 
report as to this claimed secondary 
etiological relationship. 

The claims folder and a copy of this remand, will 
be reviewed by the examiner. The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained and a copy of 
this remand.

5.	When the actions requested have been completed, 
undertake any other indicated development, if deemed 
by the RO/AMC to be appropriate under the law. Then 
readjudicate the issues of entitlement to service 
connection for PTSD, as well as for lumbar strain and 
a right leg disorder, both including as secondary to 
status-post hysterectomy with bilateral salpingo-
oophorectomy. In its further consideration of claims 
pertaining to lumbar spine and right leg disorders, 
the RO/AMC should provide notice as to the applicable 
law and regulations governing claims for secondary 
service connection. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report are incomplete, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefits sought 
on appeal are not granted, she and her representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims. 

The veteran is advised that it is her responsibility to 
report for the examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.              38 C.F.R. §§ 3.158, 3.655 
(2007). In the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran need take no action unless she is notified to do 
so. She has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




